Exhibit 10.2 LOAN AGREEMENT This LOAN AGREEMENT dated as of August 22, 2013, between MORGAN’S FOODS, INC., an Ohio corporation (the “Borrower”), and THE HUNTINGTON NATIONAL BANK, a national banking association (the “Bank”). The parties hereto, intending to be legally bound, hereby agree as follows: Section 1. Definitions. 1.1. Capitalized Terms . For the purpose of this Agreement, the following capitalized terms shall have the following meanings: “Accounts” shall have the meaning set forth in the Security Agreements. “Affiliate” means, as to any Person, any other Person which directly or indirectly controls, or is under common control with, or controlled by, such Person. As used in this definition, “control” (including, with its correlative meanings, “controlled by” and “under common control with”) shall mean possession, directly or indirectly, of power to direct or cause the direction of management or policies (whether through ownership of securities or partnership or other ownership interests, by contract or otherwise), provided that, in any event, any Person that owns directly or indirectly ten percent (10%) or more of the securities having ordinary voting power for the election of directors or other governing body of a corporation or warrants to purchase such securities (whether or not currently exercisable) or ten percent (10%) or more of the partnership or other ownership interests of any other Person (other than as a limited partner of such other Person) will be deemed to control such corporation or other Person. Notwithstanding the foregoing, (a) no individual shall be deemed to be an Affiliate of a corporation solely by reason of his or her being an officer or director of such corporation, (b) Borrower and its Subsidiaries shall not be Affiliates of each other and (c) Bank shall not be deemed to be an Affiliate of Borrower or any of its Subsidiaries. “Agreement” means this Loan Agreement, as amended, supplemented or otherwise modified and in effect from time to time. “Amortization Schedule” means the Amortization Schedule attached hereto as an exhibit to the Term Note. “Applicable Margin” means 425 basis points. “Banking Day” means any day other than a Saturday or a Sunday on which banks are open for business in Columbus, Ohio, and on which banks in London, England, settle payments. “Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended from time to time, or any successor statute. “Borrower’s Certificate” means Borrower’s Certificate between Borrower and Bank dated as of the date hereof of the rights relating to the Owned Real Property and Ground Leased Real Property, as amended, supplemented or otherwise modified and in effect from time to time. “Capital Expenditures” means, as to any Person, for any period, expenditures (including the aggregate amount of Capital Lease Obligations incurred during such period) made by such Person to acquire or construct fixed assets, plant and equipment (including renewals, improvements and replacements) during such period, computed in accordance with GAAP. “Capital Lease Obligations” means, as to any Person, the obligations of such Person to pay rent or other amounts under a lease of (or other agreement conveying the right to use) real and/or personal property which obligations are required to be classified and accounted for as a capital lease on a balance sheet of such Person under GAAP (including Statement of Financial Accounting Standards No. 13 of the Financial Accounting Standards Board). “Cash Equivalents” means: (a) marketable direct obligations issued or unconditionally guaranteed by the United States Government or issued by any agency or instrumentality thereof and backed by the full faith and credit of the United States, in each case maturing within two hundred seventy (270) days from the date of acquisition thereof; (b)commercial paper maturing within two hundred seventy (270) days from the date of acquisition thereof and, at the time of acquisition, rated A-1 or better by Moody’s Investors Service, Inc.; (c) deposits maturing on demand or certificates of deposit or bankers’ acceptances maturing on demand or within two hundred seventy (270) days from the date of acquisition thereof issued by Bank or any other commercial bank organized under the laws of the United States or any state thereof or the District of Columbia having a combined capital, surplus and undivided profits of at least Two Hundred Fifty Million Dollars ($250,000,000.00); and (d) repurchase obligations issued by Bank or any other bank described in clause (c) above with respect to obligations described in clause (a) above. “Closing Date” means the date of this Agreement. “Code” means the Internal Revenue Code of 1986 as amended from time to time, or any successor statute. “Collateral” means collectively (a) the “Collateral’ as defined in the Security Agreements, (b) the “Mortgaged Property’ as defined in the Open-End Mortgages, and (c) the "Mortgaged Property" as defined in the Leasehold Mortgages. “Company Equity” means the authorized shares of capital stock of the Borrower. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor statute. 2 “Control Agreement” means the Control Agreement between Borrower and Bank dated as of the date hereof, as amended, supplemented or otherwise modified and in effect from time to time which secures the Controlled Deposit Account. “Controlled Deposit Account” means account number 01662444896 at Bank, owned by Borrower but subject to the Control Agreement. “Covenant Compliance Certificate” means a certificate, in substantially the form of Exhibit 6.1.1 attached hereto, that sets forth Borrower’s calculation of the financial covenants set forth in Section 6 hereof. “Credit Documents” means, collectively, this Agreement, the Notes, the Guaranties, and the Security Documents. “Credit Extension” means a borrowing of a Loan hereunder. “Debt” means, as to any Person, without duplication: (a) all obligations of such Person for borrowed money or evidenced by bonds, debentures, notes or similar instruments; (b)all obligations of such Person for the deferred purchase price of property or services (including, without limitation, obligations under agreements not to compete) other than trade accounts payable and accrued liabilities arising out of the ordinary course of business which are not overdue by more than ninety (90) days or which are being contested in good faith; (c) all Capital Lease Obligations of such Person; (d) all obligations of others of the kind described in clauses (a), (b) or (c) hereof secured by a Lien on any asset or revenues of such Person or a Subsidiary of such Person, whether or not such obligation is assumed by such Person or the Subsidiary of such Person; (e) all obligations of others of the kind described in clauses (a), (b) or (c) hereof to the extent directly or indirectly Guaranteed by such Person or a Subsidiary of such Person or in respect of which such Person or a Subsidiary of such Person is contingently or otherwise liable; (f) all obligations of such Person, contingent or otherwise, in respect of any letters of credit, bankers’ acceptances or similar instruments, and (g) any and all obligations, contingent or otherwise, whether now existing or hereafter arising, of Borrower to Bank arising under or in connection with Rate Management Transactions. “Default” means any condition or event which constitutes an Event of Default or which would become an Event of Default with the giving of notice or lapse of time or both. “Dollars” and “$” means dollars in lawful money of the United States of America. “Environmental Indemnity Agreements” means the Environmental Indemnity Agreements between Borrower, the Guarantors and Bank dated as of the date hereof related to the Owned Real Property and Ground Leased Real Property, as amended, supplemented or otherwise modified and in effect from time to time. “Environmental Laws” means any and all federal, state, local and foreign statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises, licenses, agreements or Governmental restrictions relating to the environment or the release of any materials into the environment. 3 “Equipment” has the meaning set forth in the Security Agreements. “Equity Rights” means subscriptions, options, warrants, calls, rights (including, without limitation, preemptive rights) or other agreements or commitments of any nature relating to any equity of Borrower, including without limitation, the Company Equity. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any corporation or trade or business which is a member of the same controlled group (within the meaning of Section 414(b) of the Code) as Borrower or is under common control (within the meaning of Section 414(c) of the Code) with Borrower. “Event of Default” has the meaning set forth in Section 7 hereof. “Excluded Swap Obligation” means, with respect to any guarantor of a Swap Obligation, including the grant of a security interest to secure the guaranty of such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap Obligation is or becomes illegal under the Commodity Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission (or the application or official interpretation of any thereof) by virtue of such guarantor’s failure for any reason to constitute an “eligible contract participant” as defined in the Commodity Exchange Act and the regulations thereunder at the time the guaranty or grant of such security interest becomes effective with respect to such Swap Obligation. If a Swap Obligation arises under a master agreement governing more than one swap, such exclusion shall apply only to the portion of such Swap Obligation that is attributable to swaps for which such Swap Obligation or security interest is or becomes illegal. “Franchise Agreements” means collectively the franchise agreements identified on Schedule 5.21 hereto, as the same may be amended, modified or supplemented from time to time. “GAAP” means generally accepted accounting principles applied on a basis consistent with those which, in accordance with the last sentence of Section 1.2.1 hereof, are to be used in making the calculations for purposes of determining compliance with the provisions of this Agreement. “Government” means the government of the United States of America, the government of any other nation, any political subdivision of the United States of America or any other nation (including, without limitation, any state, territory, federal district, municipality or political entity). 4 “Ground Leased Real Property” means the real property leased by either Borrower or a Guarantor located at the addresses listed on Schedule 1.1A. “Guarantee” means a guarantee, an endorsement, a contingent agreement to purchase or to furnish funds for the payment or maintenance of, or otherwise to be or become contingently liable under or with respect to, Debt, other obligations, net worth, working capital or earnings of any Person, or a guarantee of the payment of dividends or other distributions upon the stock of any corporation, or an agreement to purchase, sell or lease (as lessee or lessor) property, products, materials, supplies or services primarily for the purpose of enabling a debtor to make payment of such debtors obligations or an agreement to assure a creditor against loss, and including, without limitation, causing a bank to open a letter of credit for the benefit of another Person, but excluding endorsements for collection or deposit in the ordinary course of business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative meaning. “Guaranties” means collectively the Unconditional Continuing Guaranties issued by the Guarantors for the benefit of Bank, each dated as of the date hereof, as amended, supplemented or otherwise modified and in effect from time to time. “Guarantor” means one of the Guarantors. “Guarantors” means collectively Morgan’s Tacos of Pennsylvania, Inc., a Pennsylvania corporation, Morgan’s Restaurants of Ohio, Inc., an Ohio corporation, Morgan’s Restaurants of Pennsylvania, Inc., a Pennsylvania corporation, Morgan’s Restaurants of West Virginia, Inc., a West Virginia corporation, Morgan’s Foods of Missouri, Inc., a Missouri corporation, and Morgan’s Restaurants of New York, Inc., a New York corporation. “Guaranty” means individually one of the Guaranties. “Interest Expense” means, for any period, the sum of the following for Borrower (determined in accordance with GAAP): (a) the aggregate amount of interest paid in cash or accrued as a liability on Debt during such period (including, without limitation, imputed interest on Capital Lease Obligations, but excluding (i) amortization of debt discount and expense, and (ii) any interest paid in kind, added to the principal amount of the related Debt or otherwise capitalized during such period); plus (b) fees or commissions payable during such period in respect of any letters of credit or similar instruments minus (d) the net amount payable to Borrower pursuant to Rate Management Transactions accruing during such period. “Interest Payment Dates” means the tenth calendar day of each month, provided , that , if such date shall be a day that is not a Banking Day, the due date shall be extended to the next succeeding Banking Day. “Inventory” has the meaning set forth in the Security Agreements. 5 “Investment” in any Person means: (a) the acquisition (whether for cash, property, services or securities or otherwise) of capital stock, bonds, notes, debentures, partnership or other ownership interests or other securities of such Person; and (b) any deposit with, or advance, loan or other extension of credit to, such Person (other than any such advance, loan or other extension of credit having a term not exceeding ninety (90) days representing the purchase price of Inventory or supplies purchased in the ordinary course of business) or Guarantee of, or other contingent obligation with respect to, Debt or other liability of such Person and (without duplication) any amount committed to be advanced, lent or extended to such Person. “Land and Building Real Property” means the real property leased by either Borrower or a Guarantor located at the addresses listed on Schedule 1.1D. “Leasehold Mortgage” means the Open-End (Leasehold) Mortgage, Assignment of Leases and Rents, and Security Agreements between either Borrower or a Guarantor and Bank, as mortgagee, executed as of the date hereof, as amended, supplemented or otherwise modified and in effect from time to time, which encumbers the Ground Leased Real Property as security for the repayment of the Loans. “Lessor Consent and Estoppel” means the Lessor Consent and Estoppels executed by each respective landlord for the benefit of Bank regarding the Ground Leased Real Property, each dated as of the date hereof, as amended, supplemented or otherwise modified and in effect from time to time. “LIBOR Interest Period” means, with respect to any LIBOR Loan, one (1) month, provided that: (1) if any LIBOR Interest Period would otherwise expire on a day which is not a Banking Day, the LIBOR Interest Period shall be extended to the next succeeding Banking Day ( provided, however , that if such next succeeding Banking Day occurs in the following calendar month, then the LIBOR Interest Period shall expire on the immediately preceding Banking Day). “LIBOR Interest Rate” means the rate obtained by dividing: (1) the actual or estimated per annum rate, or the arithmetic mean of the per annum rates, of interest for deposits in U.S. dollars for the related LIBOR Interest Period, as determined by Bank in its discretion based upon reference to information which appears on page LIBOR01, captioned British Bankers Assoc. Interest Settlement Rates, of the Reuters America Network, a service of Reuters America Inc. (or such other page that may replace that page on that service for the purpose of displaying London interbank offered rates; or, if such service ceases to be available or ceases to be used by Bank, such other reasonably comparable money rate service as Bank may select) or upon information obtained from any other reasonable procedure, as of two (2) Banking Days prior to the first day of a LIBOR Interest Period; by (2) an amount equal to one minus the stated maximum rate (expressed as a decimal), if any, of all LIBOR Reserve Requirements. Subject to any maximum or minimum interest rate limitation specified herein or by applicable law, any variable rate of interest on the obligation evidenced hereby shall change automatically without notice to Borrower on the first day of each LIBOR Interest Period (the “Index”). The Index is not necessarily the lowest rate charged by Bank on its loans. If the Index becomes unavailable during the term of these loans, Bank may designate a substitute reasonably comparable index after notice to Borrower. Bank will tell Borrower the current Index rate upon Borrower’s request. The interest rate change will not occur more often than each month (the “rate change event”). Borrower understands that Bank may make loans based on other rates as well. Under no circumstances will the interest rate on the Notes be more than the maximum rate allowed by applicable law. 6 “LIBOR Loan” means a Loan to be made by Bank which bears interest at rates based upon the LIBOR Interest Rate. “LIBOR Reserve Requirement” means, for any Interest Period for any LIBOR Loan, the then applicable actual percentage (expressed as a decimal) prescribed by the Board of Governors of the Federal Reserve System (or any successor) for determining reserve requirements (including, without limitation, any marginal, emergency, supplemental, special or other reserves) applicable to any member bank of the Federal Reserve System in respect of “Eurocurrency liabilities” pursuant to Regulation D or any other then applicable regulation of the Board of Governors which prescribes reserve requirements applicable to “Eurocurrency liabilities” as presently defined in Regulation D. “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or encumbrance of any kind in respect of such asset. For purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed to own subject to a Lien any asset which it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, capital lease or other title retention agreement relating to such asset. “Lien Waiver” means one of the Lien Waivers. “Lien Waivers” means collectively the Landlord Lien Waiver, Access Agreement and Consents executed by each respective landlord for the benefit of Bank regarding the Land and Building Real Property, each dated as of the date hereof, as amended, supplemented or otherwise modified and in effect from time to time. “Loan Commitments” means the (a) Term Loan Commitment and (b) Time Loan Commitment. “Loans” means the (a) Term Loan and (b) Time Loan, each made pursuant to the terms of the Credit Documents. “London Banking Days” means days on which dealings are carried out in the London Interbank Market. “Margin Stock” means securities which are “margin stock” as defined in Regulation U. “Maturity Date” means (a) August 10, 2016 for the Term Loan and (b) February 10, 2015 for the Time Loan. 7 “Morgan’s Restaurant Properties” means Morgan’s Restaurant Properties, Inc., an Ohio corporation. “Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37) of ERISA to which contributions have been made by Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA. “Negative Pledge Liens” means, collectively, (a) the Affidavit of Facts Relating to Title executed by Morgan’s Restaurants of Pennsylvania, Inc., for the benefit of Bank regarding Store No. 056 of Real Property to be Sold, (b) the Affidavit of Facts Relating to Title executed by Morgan’s Restaurants of New York, Inc., for the benefit of Bank regarding Store No. 090 of Real Property to be Sold, and (c) the Agreement regarding Real Property executed by Morgan’s Restaurants of Missouri, Inc., for the benefit of Bank regarding Store No. 331 of Real Property to be Sold, each dated as of the date hereof and each to be recorded in the real property records of the County where the real estate is located, as amended, supplemented or otherwise modified and in effect from time to time. “Net Proceeds” means, with respect to any receipt of insurance proceeds or proceeds from the sale, lease, assignment, transfer or other disposition of any asset or assets by Borrower, the excess, if any, of: (a) the aggregate amount received in cash (including any cash received by way of deferred payment pursuant to a note receivable, other non-cash consideration or otherwise, but only as and when such cash is so received) in connection with such sale or other disposition, over (b) the sum of (i) reasonable fees and out-of-pocket expenses incurred, and taxes paid (or reasonably estimated to be payable), in connection therewith and (ii) contractually required repayments of Debt to the extent secured by a Lien on such asset or assets. “Notes” means (a) the Term Note and (b) the Time Note, each as amended, supplemented or otherwise modified and in effect from time to time. “Open-End Mortgages” means the Open-End Mortgage, Assignment of Leases and Rents, and Security Agreements, each between either Borrower or a Guarantor and Bank, as mortgagee, executed as of the date hereof, as amended, supplemented or otherwise modified and in effect from time to time, which encumbers the Owned Real Property as security for the repayment of the Loans. “Owned Real Property” means the real property each owned in fee simple by Borrower or a Guarantor as listed on Schedule 1.1B. “PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding to any or all of its functions under ERISA. “Permitted Liens” has the meaning set forth in Section 6.6. 8 “Person” means any individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a Government. “Plan” means, at any time, an employee benefit or other plan established or maintained by Borrower or any ERISA Affiliate which is covered by Title IV of ERISA or subject to funding standards under Section 412 of the Code other than a Multiemployer Plan. “Post-Default Rate” means, in respect of any principal of any Loan or any other amount payable by Borrower under any Credit Document which is not paid when due (whether at stated maturity, by acceleration or otherwise), a rate equal to three hundred (300) basis points in excess of the LIBOR Interest Rate. “Prime Commercial Rate” means the rate established by Bank from time to time based on its consideration of economic, money market, business and competitive factors, and it is not necessarily Bank’s most favored rate. Subject to any maximum or minimum interest rate limitation specified herein or by applicable law, any variable rate of interest on the obligation evidenced hereby based upon the Prime Commercial Rate shall change automatically without notice to Borrower immediately with each change in the Prime Commercial Rate. “Principal Payment Dates” means the tenth calendar day of each month, provided , that , if such date shall be a day that is not a Banking Day, the due date shall be extended to the next succeeding Banking Day. “Rate Management Agreement”“ means any Rate Management Transaction and any other agreement, device or arrangement providing for payments which are related to fluctuations of interest rates, exchange rates or forward rates, including, but not limited to, dollar-denominated or cross-currency interest rate exchange agreements, forward currency exchange agreements, interest rate cap or collar protection agreements, forward rate currency or interest rate options, puts and warrants, and any agreement pertaining to equity derivative transactions ( e.g. , equity or equity index swaps, options, caps, floors, collars, and forwards) including without limitation any ISDA Master Agreement between the Companies and Bank, or any of its affiliates, and any schedules, confirmations and documents and other confirming evidence between the parties confirming transactions thereunder, all whether now existing or hereafter arising, and in each case as amended, modified or supplemented from time to time. “Rate Management Obligations” means any and all obligations of the Companies to Bank, or any of affiliate of Bank, whether absolute, contingent or otherwise and howsoever and whensoever (whether now or hereafter) created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor), under or in connection with (i) any and all Rate Management Agreements, and (ii) any and all cancellations, buy-backs, reversals, terminations or assignments of any Rate Management Agreement. 9 “Rate Management Transaction” means any transaction (including an agreement with respect thereto) now existing or hereafter entered into among the Companies, Bank, or any of its subsidiaries or affiliates or their successors, which is a rate swap, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index swap, equity or equity index option, bond option, interest rate option, foreign exchange transaction, cap transaction, floor transaction, collar transaction, forward transaction, currency swap transaction, cross-currency rate swap transaction, currency option or any other similar transaction (including any option with respect to any of these transactions) or any combination thereof, whether linked to one or more interest rates, foreign currencies, commodity prices, equity prices or other financial measures. “Real Property for Sale” means the real property each owned in fee simple by Borrower or a Guarantor as listed on Schedule 1.1C. “Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of the Board of Governors of the Federal Reserve System (or any successor), as amended from time to time. “Remodel Agreement” means that certain Remodel Agreement dated December 9, 2011 between KFC Corporation, Borrower, Morgan Restaurants of Pennsylvania, Inc., Morgan Restaurants of Ohio, Inc., Morgan Restaurants of West Virginia, Inc., Morgan Foods of Missouri, Inc. and Morgan Restaurants of New York, Inc., as the same is amended, modified or supplemented from time to time. “Restricted Payment” is defined in Section 6.9. “Secured Obligations” means (a) the principal of and interest on the Loans made by Bank to Borrower, and the Notes held by Bank, and all other amounts from time to time owing to Bank (or such other holder of any of the Secured Obligations from time to time) by Borrower under or in respect of the Credit Documents, (b) any and all obligations, contingent or otherwise, whether now existing or hereafter arising, of Borrower to Bank and (c) any and all obligations contingent or otherwise, whether now existing or hereafter arising of Borrower to Bank arising under or in connection with the Rate Management Transactions, excluding Excluded Swap Obligations by Borrower hereunder. “Security Agreement” means individually one of the Security Agreements. “Security Agreements” means collectively the Security Agreements between (a) Borrower and Bank, and (b) each Guarantor and Bank, all of even date herewith and as any may be amended, supplemented or otherwise modified and in effect from time to time. “Security Documents” means, collectively, the Control Agreement, the Security Agreements, all UCC financing statements required to be filed with respect to the Liens created thereby, the Environmental Indemnity Agreements, Borrower’s Certificates, the Lessor Consents and Estoppel, the Leasehold Mortgages, the Open-End Mortgages, each dated as of the date hereof, and as amended, supplemented or otherwise modified and in effect from time to time. 10 “Senior Officer” means, in respect of Borrower and each Guarantor, the Chief Executive Officer, President, Vice President, Secretary-Treasurer or Chief Financial Officer of Borrower or such Guarantor. “Subordinated Debt” means all Debt owing by Borrower to any Persons other than Bank which meets all of the following specifications: (a) no principal payments are due or payable with respect to such Debt prior to the scheduled maturity dates of the Notes; (b) such Debt is not payable on demand and has a maturity date which is not prior to the scheduled maturity dates of the Notes; (c) any Lien related to such Debt, if the Debt is secured, is subordinate to the Lien of Bank; (d) the agreements, instruments and documents creating and evidencing such Debt provide that the holders of such Debt agree that such Debt, and any renewals or extensions thereof, shall at all times and in all respects be subordinate and junior in right of payment to the obligations of Borrower under the Credit Documents; and (e) the terms and conditions of the agreements, instruments and documents described in clause (d) above, are satisfactory to Bank in its reasonable discretion and have been approved by Bank in writing. “Subsidiary” means, with respect to any Person, any corporation or other entity of which at least a majority of the outstanding securities or other ownership interests having by the terms thereof ordinary voting power to elect a majority of the board of directors or other persons performing similar functions of such corporation or other entity (irrespective of whether or not at the time securities or other ownership interests of any other class or classes of such corporation or entity shall have or might have voting power by reason of the happening of any contingency) is at the time directly or indirectly owned or controlled by such Person or one or more of its Subsidiaries or by such Person and one or more of its Subsidiaries, provided , that , Morgan’s Restaurant Properties will not be deemed a “Subsidiary” for purposes of this Agreement as long as (x) no assets are transferred to Morgan’s Restaurant Properties by the Borrower or a Subsidiary or (y) Morgan’s Restaurant Properties does not acquire any assets. “Swap Obligation” means any Rate Management Obligation that constitutes a “swap” within the meaning of section 1a (47) of the Commodity Exchange Act, as amended from time to time. “Term Loan” means the term loan made by Bank to or on behalf of Borrower pursuant to the terms of the Term Note and this Agreement. “Term Loan Commitment” means the obligation of Bank to make a loan in the principal amount of Seven Million Nine Hundred Thirty Thousand Dollars ($7,930,000.00) pursuant to the terms of the Credit Documents. “Term Note” has the meaning pursuant to Section 2.2 hereof. “Time Loan” means the term loan made by Bank to or on behalf of Borrower pursuant to the terms of the Time Note and this Agreement. 11 “Time Loan Commitment” means the obligation of Bank to make a loan in the principal amount of One Million Dollars ($1,000,000.00) pursuant to the terms of the Credit Documents. “Time Note” has the meaning pursuant to Section 3.2 hereof. “Upgrade Actions” has the meaning set forth in the Remodel Agreement. “UCC” means the Uniform Commercial Code as enacted in the State of Ohio. “Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of such Person all of the shares of capital stock or other ownership interests (and all rights and options to purchase such shares or other ownership interests) of or in which, other than directors’ qualifying shares, are owned, beneficially and of record, by such Person or one or more Wholly-Owned Subsidiaries of such Person or by such Person and one or more Wholly-Owned Subsidiaries of such Person. Accounting Terms and Determinations . 1.2.1.Except as otherwise expressly provided herein, all accounting terms used herein shall be interpreted, and all financial statements and certificates and reports as to financial matters required to be delivered to Bank hereunder shall (unless otherwise disclosed to Bank in writing at the time of delivery thereof in the manner described in Section 1.2.2 hereof) be prepared in accordance with generally accepted accounting principles applied on a basis consistent with those used in the preparation of the latest financial statements furnished to Bank hereunder after the date hereof. All calculations made for the purposes of determining compliance with the provisions of this Agreement shall (except as otherwise expressly provided herein) be made by application of generally accepted accounting principles applied on a basis consistent with those used in the preparation of the financial statements furnished to Bank under Section 6.1 hereof (or, at any time prior to the delivery of the initial financial statements thereunder consistent with those in effect on the date hereof). 1.2.2.Borrower shall deliver to Bank at the same time as the delivery of any annual or quarterly financial statements under Section 6.1 hereof a description in reasonable detail of any material variation between the application of accounting principles employed in the preparation of such statements and the application of accounting principles employed in the preparation of the next preceding annual or monthly financial statements and reasonable estimates of the difference between such statements arising as a consequence thereof. 12 1.2.3.Except as otherwise provided herein, if any changes in accounting principles from those used in the preparation of the financial statements furnished to Bank under Section 6.1 hereof or, at any time prior to the delivery of the initial financial statements thereunder, generally accepted accounting principles in effect on the date hereof are hereafter required or permitted by the rules, regulations, pronouncements and opinions of the Financial Accounting Standards Board or the American Institute of Certified Public Accountants (or successors thereto or agencies with similar functions) and are adopted by Borrower with the agreement of its independent certified public accountants and such changes result in a change in the method of calculation of any of the financial covenants, standards or terms in or relating to Section 6 hereof or otherwise, the parties hereto agree to enter into discussions with a view to amending such provisions so as to equitably reflect such changes with the desired result that the criteria for evaluating the financial condition of Borrower shall be the same after such change as if such change had not been made, provided that no change in such accounting principles which would affect the method of calculation of any of such financial covenants, standards or terms shall be given effect in such calculations until such provisions are amended, in a manner satisfactory to Bank and Borrower, to so reflect such change in accounting principles. General Terms . 1.3.1.Upon the occurrence and during the continuance of an Event of Default, and to the extent permitted by applicable law, Bank shall have the right, in addition to all other rights and remedies available to it, and regardless of the sufficiency of any of the Collateral or of the other rights and remedies so available, to setoff against all of the Secured Obligations, whether matured or unmatured, all amounts owing to Borrower by Bank or any Affiliate of Bank, whether then due and payable, in a deposit account with Bank or any Affiliate of Bank and all other funds or property of Borrower on deposit with or otherwise held by or in the custody of Bank or any Affiliate of Bank for the beneficial account of Borrower, whether solely in the name of or for the benefit of Borrower or jointly in the name of or for the benefit of Borrower and any other Person, all without notice to or demand on Borrower or any other Person, all such notices and demands being hereby expressly waived. Borrower hereby confirms Bank’s right of bankers lien or setoff described above and nothing herein is deemed to be a waiver or prohibition of the exercise by Bank of such bankers lien or setoff. Borrower agrees to indemnify Bank for any cost or expense incurred by Bank as a result of its exercise of the rights herein granted, except to the extent arising from the gross negligence or willful misconduct of Bank. 1.3.2.Borrower shall use the proceeds of the Loans to payoff existing debt and for other general corporate financing needs, including the funding of the Controlled Deposit Account, and to provide for transaction costs. 1.3.3.Borrower shall maintain the Controlled Deposit Account with Bank or an Affiliate of Bank, it being acknowledged and agreed that nothing herein shall preclude Borrower and its Subsidiaries from maintaining cash deposits or accounts relating to investments in Cash Equivalents with other financial institutions from time to time as long as such accounts are subject to a control agreement in favor of the Bank. 1.3.4.Except as otherwise herein expressly provided or as provided in an Open-End Mortgage or a Leasehold Mortgage, following the proper exercise of Bank’s remedies hereunder following and during the existence of an Event of Default, the proceeds of any collection, sale or other realization of all or any part of the Collateral pursuant hereto and any other cash at the time held by Bank hereunder shall be applied by Bank: 13 (a)first, to the payment of all costs and expenses of such collection, sale or other realization, including Bank’s reasonable attorneys’ fees and disbursements; (b)then, to the payment in full of the Secured Obligations in accordance with the amounts then due and owing; and (c)then, and after payment in full of the foregoing, any surplus remaining shall be paid to Borrower or to whomsoever may be lawfully required to receive the same. As used in this Section 1.3.4, “proceeds” of Collateral shall mean cash, securities and other property realized in respect of, and distributions in kind of, Collateral, including any thereof received under any reorganization, liquidation or adjustment of debt of Borrower or any issuer of or obligor on any of the Collateral. Section 2. Term Loan. 2.1. Term Loan . Bank agrees, on the terms and conditions set forth in this Agreement, to make the Term Loan to Borrower in an aggregate principal amount equal to the amount of the Term Loan Commitment as then in effect. Term Note .The Term Loan made by Bank shall be evidenced by the Term Note of Borrower in substantially the form of Exhibit 2.2 hereto (the “Term Note”), dated as of the date hereof, payable to the order of Bank in a principal amount equal to the amount of the Term Loan Commitment and otherwise duly completed. The date, amount, type and interest rate of each Term Loan made by Bank to Borrower, and each payment made on account of the principal thereof, shall be recorded by Bank on its books and records, such recordation to constitute conclusive evidence in the absence of manifest error of the amount of such Term Loan and payments. 2.3. Interest Rates . 2.3.1.(a) The Term Loan shall bear interest on the outstanding principal amount, at a rate per annum, equal to the LIBOR Interest Rate plus the Applicable Margin. Interest payable on any LIBOR Loan shall be paid by Borrower on the Interest Payment Dates. Under no circumstances will the LIBOR Interest Rate plus the Applicable Margin be more than the maximum rate allowed by applicable law. This Agreement expresses a LIBOR Interest Rate and an initial index value to two (2) places to the right of the decimal point. This expression is done solely for convenience. The reference sources for the index used by Bank, as stated in this Agreement, may actually quote the index on any given day to as many as five (5) places to the right of the decimal point. Therefore, the actual index value used to calculate the interest rate on and the amount of interest due under this Agreement will be to five (5) places to the right of the decimal point. 14 (b)For so long as Bank maintains reserves against “Eurocurrency liabilities” (or any other category of liabilities which includes deposits by reference to which the interest rate on LIBOR Loan is determined or any category of extensions of credit or other assets which includes loans by a non-United States office of Bank to United States residents), and as a result of any change in law the cost to Bank (or any Affiliate of Bank which may be engaged in extending a LIBOR Loan) of making or maintaining its LIBOR Loan is increased, subject to the term of any Rate Management Agreement then in effect, then Bank may require Borrower to pay, contemporaneously with each payment of interest on any LIBOR Loan, additional interest on such LIBOR Loan at a rate per annum up to but not exceeding the excess of (i) (A) the LIBOR Interest Rate divided by (B) one minus the LIBOR Reserve Requirement minus (ii) the rate specified in the preceding clause (i)(A); provided, however , that prior to any such increase, Bank shall deliver a certificate to Borrower setting forth, in reasonable detail, the amount necessary to so compensate Bank and the basis for such increase. 2.3.2. Interest at the LIBOR Interest Rate shall be calculated on a 365/360 basis; that is, by applying the ratio of interest rate over a year of three hundred sixty (360) days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding. Any reference in this Agreement to a “per annum” rate shall be based on a year of three hundred sixty (360) days. Prepayments . Borrower must pay all fees, costs, "breakage," penalties and premiums incurred by Bank, or any of Bank’s affiliates, if the Borrower prepays any LIBOR Loan, including any and all fees, costs, “breakage,” penalties, premiums and other costs owed to Bank, or any of Bank’s affiliates, by the Borrower pursuant to the terms of the Rate Management Agreement, including, without limitation, the costs associated with an “Additional Termination Event,” “Affected Transaction,” “Early Termination Date,” “Event of Default,” “Potential Event of Default,” “Terminated Transactions,” or a “Termination Event,” all as defined in the Rate Management Agreement or any other Rate Management Transaction. Payments . All payments (including prepayments) to be made by Borrower on account of principal, interest and facility fees or otherwise of the Loans, shall be made without setoff or counterclaim and shall be made to Bank at Bank’s office located at the address set forth next to the signature of Bank, in each case in immediately available Dollars. If any payment hereunder becomes due and payable on a day other than a Banking Day, the maturity thereof shall be extended to the next succeeding Banking Day and, with respect to payments of principal, interest thereon shall be payable at the then applicable rate during such extension. 2.6. Reduced Return . 2.6.1.In the event that on any date Bank shall have reasonably determined that accruing interest hereunder based upon the LIBOR Interest Rate has become unlawful by compliance by Bank in good faith with any applicable law, governmental rule, regulation or order, then, and in any such event, Bank shall promptly give notice thereof to Borrower. In such case, accruing interest hereunder based upon the LIBOR Interest Rate shall be terminated and Borrower shall, at the earlier of the end of each LIBOR Interest Period then in effect or when required by applicable law, repay the advances based upon the LIBOR Interest Rate, together with all interest accrued thereon. In such case, when required by applicable law, interest shall accrue hereunder at a variable rate of interest per annum, which shall change in the manner set forth below, equal to twenty-five (25) basis points in excess of the Prime Commercial Rate. 15 2.6.2.Bank will promptly notify Borrower of any event of which it has knowledge, occurring on or after the date of this Agreement, which will entitle Bank to compensation pursuant to this Section 2.6 and will designate a different lending office if such designation will avoid the need for, or reduce the amount of, such compensation and will not, in the reasonable judgment of Bank, be otherwise disadvantageous to Bank. A certificate of Bank claiming compensation under this Section 2.6 and setting forth in reasonable detail the reasons and the calculation for the additional amount or amounts to be paid to Bank under this Section 2.6 shall be presumed to be correct, which presumption may be rebutted by Borrower. In determining any such amount, Bank shall make its calculations (which shall be set forth in the certificate) reasonably and in good faith using any reasonable averaging and attribution methods (which shall be set forth in the certificate). 2.6.3.In the event that Bank reasonably determines that by reason of (1) any change arising after Closing Date of the Term Loan affecting the interbank Eurocurrency market or affecting the position of Bank with respect to such market, adequate and fair means do not exist for ascertaining the applicable interest rates by reference to which the LIBOR Interest Rate then being determined is to be fixed, (2) any change arising after the Closing Date of the Term Loan in any applicable law or governmental rule, regulation or order (or any interpretation thereof, including the introduction of any new law or governmental rule, regulation or order), or (3) any other circumstance affecting Bank or the interbank market (such as, but not limited to, official reserve requirements required by Regulation D of the Board of Governors of the Federal Reserve System), the LIBOR Interest Rate plus the applicable spread shall not represent the effective pricing to Bank of accruing interest hereunder based upon the LIBOR Interest Rate, then, and in any such event, the accruing of interest hereunder based upon the LIBOR Interest Rate shall be suspended until Bank shall notify Borrower that the circumstances causing such suspension no longer exist. In such case, beginning on the date of such suspension interest shall accrue hereunder at a variable rate of interest per annum, which shall change in the manner set forth below, equal to twenty-five (25) basis points in excess of the Prime Commercial Rate. 2.7. Principal Amortization . The principal due under the Term Note shall be amortized as set forth on the Amortization Schedule. Principal amounts of the Term Loan once repaid or prepaid may not be re
